Citation Nr: 1815029	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-03 114	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a disability manifested as vision impairment, including myopia. 

2. Entitlement to a compensable rating for chalazion of the upper eyelids. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied service connection for a disability manifested as vision impairment, including myopia, and confirmed and continued the noncompensable (i.e., 0-percent) evaluation assigned for the chalazion of the upper eyelids. 

In February 2013, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a "Travel Board hearing".  A transcript of the proceeding is of the record.

The Board subsequently REMANDED these claims to the Agency of Original Jurisdiction (AOJ) for further development. And as explained in that remand, the Veteran's service treatment records (STRs) were unavailable at the time of the original denial of the claim for service connection for vision impairment to include myopia.  Accordingly, there is no need to consider preliminarily whether new and material evidence has been received since that prior decision to reopen this claim.  See 38 C.F.R. § 3.156(c) (2017).

Unfortunately, however, these claims require even more development before being decided on appeal, so the Board is again REMANDING them to the AOJ.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  As already alluded to, the Board previously remanded these eye-related claims in January 2015 to have the Veteran undergo a VA examination.  The examination was not held because he was incarcerated following the Board's remand.  Since then, however, he was released from incarceration in November 2017 and resultantly has requested that the Board afford him another opportunity to undergo this needed VA examination to assist him in fully developing these claims.  Accordingly, the Board finds that he should be afforded this opportunity before deciding his appeal.

As also noted in the previous remand, the Veteran has had various eye problems since service, including decreased and blurry vision, bilateral swelling, a left eye stye, a right eye infection, recurrent conjunctivitis in the right eye, and pain in the upper and lower eyelids.  While congenital or refractive errors of the eye are not considered diseases or injuries for VA compensation purposes, the record suggests there may be other disabilities that may be related to his service - including to his service-connected chalazion disability.  38 C.F.R. § 3.303(c) (2017).  His claim for a disability manifested as vision impairment, including myopia, could encompass any of these disabilities.  Therefore, an examination is needed to determine all existing eye disabilities, their nature, and their cause.  This examination should also provide insight into the symptoms related to his service-connected chalazion disability and their consequent effect on his functioning.


Accordingly, these claims are REMANDED for the following action:

1. Again arrange for an appropriate examination to ascertain the disabilities that affect the Veteran's eyes, their likely causes, and provide detail regarding his service-connected chalazion disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this and the prior remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies completed.  To assist in this critical determination, transfer the claims file to the designated eye examiner for review of the pertinent history and ask that he or she proceed with the following instructions. 

a) Please identify by diagnosis each eye disability found or shown by the record and examination.  The Board notes that previous records indicate chronic conjunctivitis, cataracts, and dermatochalasis.  

b) For each eye diagnosis, please indicate whether the condition is congenital in nature, developmental in nature, and/or a refractive error.  


c) For each eye diagnosis, please state whether it is very likely, as likely as not, or unlikely that such disability was incurred in, aggravated by, or caused by any incident during the Veteran's military service.  The Board notes that the Veteran had documented in-service eye problems.

d) For each eye diagnosis, please state whether it is very likely, as likely as not, or unlikely that such disability was aggravated or caused by the service-connected chalazion disability of the upper eyelids.

e) For each congenital eye defect, opine whether it is subject to a superimposed injury or disease that has resulted in additional disability apart from the congenital defect.  

f) After identifying all service-related or chalazion-related eye disabilities, please evaluate their severity, providing detail that will allow adjudication for each disability under the applicable diagnostic code. 

g) Please provide detail regarding the severity of the Veteran's service-connected chalazion disability.  Please indicate whether and to what extent the disability is affecting the Veteran's skin (he claims painful, itchy, swollen eyelids).  

h) Provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file that supports the conclusions.

2.  Then readjudicate these remanded claims in light of this and all other additional evidence.  In so doing, consider all vision-impairing eye disabilities, not just myopia.  Also consider whether the Veteran's service-connected chalazion disability may be rated by analogy to scars.  If any benefit sought continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Since remanded, these claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

